      Case 1:08-cv-04405-PKC-PK Document 705 Filed 04/27/20 Page 1 of 1 PageID #: 19190



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

Allstate Ins. Co., et al.,
                                                             Civil Action No. 1:08-cv-4405-SLT-PK
                                     Plaintiffs,
                        - against-
                                                             Notice of Appeal
Mark Mirvis, et al.,

                                       Defendants.


         Notice is hereby given that Lyubov Mirvis and Tatyana Mirvis hereby appeal to the United
         States Court of Appeals for the Second Circuit from the District Court’s Order entered on April
         24, 2020, adopting Judge Kuo’s Report and Recommendations that granted Plaintiffs’ motion to
         enforce the judgment and direct the United States Marshal Service for the Eastern District of
         New York to sell the real property located at 289 Bayberry Drive North, Hewlett Harbor, New
         York 11557, pursuant to Federal Rule of Civil Procedure 69 and Sections 5206(e) and 5236 of
         the New York Civil Practice Law and Rules in the above-captioned case.


         Dated: Brooklyn, NY

         April 27, 2020

                                                                   _____/s/___________________
                                                                         Nicholas Bowers, Esq.
                                                                         Gary Tsirelman, Esq.
                                                                         Gary Tsirelman, P.C.
                                                                         Attorneys    for    Lyubov
                                                                         Mirvis    and      Tatyana
                                                                         Mirvis
                                                                         129 Livingston Street
                                                                         2nd and 3rd Floors
                                                                         Brooklyn, NY 11201
                                                                         (718)438-1200
